Filed 9/17/15 P. v. Wilson CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B262167

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. 4PH07778-01)
         v.

GEOFFREY FITZGERALD WILSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Mark G.
Nelson, Judge. Affirmed.


         Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       Geoffrey Wilson appeals from the court’s order revoking and restoring his parole
following a contested parole revocation hearing. Pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), appellant’s counsel filed an opening brief requesting that this court
review the record and determine whether any arguable issues exist on appeal. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we provide a brief
description of the facts and procedural history of the case.
       In 2002, appellant was convicted of rape “by means of force, violence, duress,
menace, or fear of immediate and unlawful bodily injury.” (Pen. Code, § 261, subd.
(a)(2).) Appellant’s three-year period of supervision began in December 2012. Among
his conditions of parole were that he not engage in conduct prohibited by law and that he
report to, enroll in, and actively participate in a sex offender treatment program.
       In November 2014, the Department of Corrections and Rehabilitation, Division of
Adult Parole Operations, filed a petition for revocation of appellant’s parole. The
petition alleged appellant had disturbed the peace in violation of Penal Code section 415
and had failed to actively participate in out-patient sex offender treatment.
       In brief, the following evidence was adduced at the contested revocation hearing.
Appellant attended group counseling for sex offenders. The group members were
supposed to be working on a relapse prevention plan. Appellant refused to participate.
He told the therapist leading the group something along the lines of, “I didn’t commit any
crimes, I don’t belong here and I don’t need to do this.” The therapist described him as
uncooperative, argumentative, very oppositional, and defiant. He “sat there with
clenched fists.” He used a raised voice with the therapist and talked over her, and there
was so much arguing that the other group members became restless and showed signs of
being anxious. He was argumentative with other group members when they told him to
participate. This went on for “a few minutes.” The therapist excused him from the group
to take a “cooling off period” and said he could return afterward. She asked him to step
out approximately 35 to 40 minutes after the group session started. Appellant did so and



                                              2
did not return to the group. The therapist said appellant had a “very clear pattern” of
being uncooperative and not participating during his five or six sessions with her.
       Another participant in the group session, Major Williams, served as a defense
witness. Williams said that appellant did not get upset with the therapist or raise his
voice to her, but he disagreed with her. She, on the other hand, raised her voice to
appellant. He refused to write something down on the relapse prevention plan because he
refused to incriminate himself. When she told him to leave until the next session,
appellant said “thank you” and left.
       Appellant also testified in his defense. Appellant did not want to answer questions
on the relapse prevention plan that assumed he had committed a crime because he was
actively pursuing a petition for writ of habeas corpus. He had told the therapist this
before the group session, and she appeared to understand. But the therapist would not
allow him to write on his plan, “I did not commit the crime.” He began to write that the
therapist would not allow him to answer as he wished. She stopped him by asking what
he was writing. He replied, “What you said.” Those were the only words he said at the
meeting. At this point, she told him to “get out” and said he could return for the second
half of the session. Appellant left and went home. He was at the session for
approximately five minutes before he left. Appellant’s GPS tracking record showed that,
before leaving, he was at the group session for 11 minutes and 42 seconds after the
session started.
       The court found a parole violation based on the fact that appellant did not return to
the second half of the group session, which the court ruled was required if not by the
therapist, then by appellant’s special conditions of parole. The court did not find a
violation for disturbing the peace and struck the allegation. The court revoked and
restored appellant’s parole on the same terms and conditions with a modification to serve
130 days in jail. Because appellant had served 65 days while the case was pending and
had 65 days of conduct credit, he had already served the jail time.




                                             3
                                       DISCUSSION
         We appointed counsel to represent appellant in this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to
review the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On
June 22, 2015, we advised appellant that he had 30 days within which to submit any
contentions or issues that he wished us to consider. Appellant did not file a supplement
brief.
         We have examined the entire record. We are satisfied that no arguable issues exist
and that appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith
v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see People
v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                      DISPOSITION
         The judgment is affirmed.




                                                   FLIER, J.
WE CONCUR:




         BIGELOW, P. J.




         RUBIN, J.




                                               4